Citation Nr: 0836605	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from March 1948 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial evaluation for his PTSD.  
Review of the record reveals numerous references to weekly 
group therapy for PTSD at a Vet Center.  Records from the Vet 
Center have not been obtained and associated with the 
veteran's claims file.  Moreover, VA outpatient treatment 
records of record are dated through January 2006.  Up to date 
records should be obtained.

The Board also observes that the veteran was most recently 
examined for rating purposes in December 2005, nearly three 
years ago.  Written statements by the veteran suggest a 
worsening in his symptoms.  Accordingly, the Board concludes 
that a current examination is warranted to determine the 
extent of the veteran's PTSD symptomatology.

Finally, the Board notes that further development and 
adjudication of the veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board finds that 
additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient records from 
January 2006 forward, and associate them 
with the claims file.

2.  Request all treatment records from 
the Salem Vet Center and associate them 
with the claims file.

3.  Following the above development, 
schedule the veteran for a VA examination 
to determine the extent of his PTSD.  All 
appropriate testing should be carried 
out, to include a comprehensive mental 
status examination.  

Upon review of the record and examination 
of the veteran, the examiner should set 
forth all manifestations of the veteran's 
PTSD and discuss the impact of such 
symptoms on the veteran's social and 
occupational functioning.  The examiner 
should specifically address whether the 
veteran's PTSD and duodenal ulcer render 
him unable to obtain or maintain 
substantially gainful employment.  If the 
examiner concludes that the veteran is 
unemployable, he should state the bases 
for such finding.

A Global Assessment of Functioning score 
should be assigned, and the examiner 
should explain the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




